HAMLEY, Circuit Judge
(concurring) :
Two weeks after two judges of this court entered the bail order herein, a judge who did not act on the bail motion and had no responsibility for doing so, has filed a “dissenting” opinion.
I question whether he is entitled to do so and, while I disagree with most of what he says, it would probably serve no useful purpose to state why. Since the “dissenting” judge invokes the ghost of Christmas past in suggesting a subjective motivation for the bail order, I will let the afterglow of the Yuletide spirit forestall my inclination to respond point by point.